Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  162641 & (13)(14)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162641
                                                                     COA: 355920
                                                                     Shiawassee CC: 99-002999-FC
  JOHN RONALD ESPIE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and to stay are
  GRANTED. The application for leave to appeal the February 16, 2021 order of the Court
  of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration as on leave
  granted. Resentencing proceedings are stayed pending the completion of this appeal. On
  motion of a party or on its own motion, the Court of Appeals may modify, set aside, or
  place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2021
         t0224
                                                                                Clerk